                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

UNITED STATES OF AMERICA,
                     Plaintiff,                            CR-14-2-H-CCL-JTJ

v.
                                                              ORDER

JAMES HENRY HERNANDEZ, JR.,

                              Defendant.

      Defendant James Hernandez through his attorney of record, Wendy Holton,

has moved this Court to allow U.S. Probation Officer Ashley Tierney to release the

evaluation conducted at FDC SeaTac prior to his initial sentencing in this case to

the current counsel of record. The motion is unopposed. For good cause shown,

IT IS HEREBY ORDERED that Clerk of Court will allow Wendy Holton and

Jared Cobell, current counsel of record in this case, access to the evaluation of Mr.

Hernandez, (Doc. 29).

      Dated this 11th day of October, 2018.
